J-A02010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 665 WDA 2021

                   Appeal from the Order Dated April 29, 2021
      In the Court of Common Pleas of Blair County Civil Division at No(s):
                            CP-07-DP-0000042-2019

BEFORE:       OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                               FILED: MARCH 25, 2022

        Appellant, D.M. (“Mother”), appeals the order entered on April 29, 2021,

which found Mother to be a perpetrator of child abuse against A.M. (“Child,”

DOB 9/04) through her failure to act.1 After careful review, we affirm.

        On August 6, 2019, Blair County Children, Youth, and Families (“BCCYF”

or the “Agency”), received a report stating that Child was being sexually,

physically, and emotionally abused by Stepfather.         The trial court granted

immediate emergency protective custody to BCCYF. After a hearing on August



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Additionally, the April 29, 2021 order found that Mother’s husband, C.M.
(“Stepfather”), was a perpetrator of child abuse against Child. Stepfather also
appealed the April 29, 2021 order, but his appeal is docketed separately from
the instant matter.
J-A02010-22


19, 2019, the trial court adjudicated Child dependent on August 27, 2019.

See Trial Court Order, 8/27/19.                The trial court also found aggravated

circumstances against Mother. See Trial Court Order, 2/19/20.2

       In the meantime, BCCYF conducted an investigation and indicated

Stepfather and Mother as perpetrators of abuse on October 4, 2019.3 See

Permanency Review Order, 8/6/20, at 6. BCCYF subsequently filed a petition

for a finding of child abuse on November 4, 2020, naming both Mother and

Stepfather as alleged perpetrators, and requesting to change the “indicated”

status to a “founded” claim of abuse. See BCCYF Petition for Finding of Child

Abuse, 11/10/20, at 3 (unpaginated).               The trial court held an evidentiary

hearing on the petition on November 10, 2020. Present at the hearing was

BCCYF’s counsel, Danielle Donivan, Esquire; Mother and her appointed

counsel, Matthew McGregor, Esquire; Child and Child’s guardian ad litem




____________________________________________


2 Mother did not appeal the dependency or aggravated circumstances
determination.

3 Stepfather’s administrative appeal to the Department of Human Services
Bureau of Hearings and Appeals was denied on January 23, 2020. Thereafter,
Stepfather requested a hearing, but such proceedings have been stayed
pending the conclusion of the instant dependency proceedings.         See
Permanency Review Order, 8/6/20, at 6.          Mother similarly filed an
administrative appeal which was denied on April 16, 2020; however, Mother
did not request a subsequent hearing on her appeal. Id.




                                           -2-
J-A02010-22


(“GAL”), Mary Ann Probst, Esquire; counsel for Child’s Biological Father, P.M.

(“Biological Father”), Matthew Dombrosky, Esquire;4 and Stepfather.5

       Child testified to three separate interactions involving Stepfather. She

explained that the first incident happened while the family was living in

Juniata, Pennsylvania when Child was ten years old.        N.T. Abuse Hearing,

11/10/20, at 11, 21. While Mother was at the hospital for a hysterectomy,

Stepfather woke Child in the middle of the night and told Child to sleep in his

room. Id. Child explained, “I thought he was going to go downstairs and he

actually came into the bedroom and slept in the bed also[,] and he started to

rub my back and then he had his hands down my pants and into my vagina.”

Id. This incident lasted “until he went to the bathroom and I ran and hid

under my blankets in my bed.” Id. Child testified that she told Stepfather to

stop, but he ignored her. Id. at 12. Child further testified that she told Mother

about this incident a few days later, but Mother “looked at me and said

[‘]aren’t you sure it wasn’t a dream.[’]” Id. Child responded no, however



____________________________________________


4 In a criminal sentencing order for a case unrelated to the proceedings sub
judice, the trial court incarcerated Child’s Biological Father, P.M., for child
sexual offenses and precluded him from attending hearings or obtaining
information in relation to Child. Nevertheless, counsel for Child’s Biological
Father represented the interests of Child’s Biological Father in the November
10, 2020 proceeding in his absence. Thereafter, Child’s Biological Father
signed a consent to voluntarily terminate his parental rights to Child.
Accordingly, Child’s Biological Father is not a party to this appeal.

5Stepfather elected to proceed without an attorney. See N.T. Abuse Hearing,
11/10/20, at 2-3.

                                           -3-
J-A02010-22


“then I felt like [] I was being accused of lying so I just went with it and said

maybe it was a dream, after I had said no.” Id. at 13.

      The second incident to which Child testified happened when the family

lived in Sinking Valley, Pennsylvania and Child was 12.       Id. at 23.   While

Mother was sleeping, Stepfather came into Child’s room, grabbed her, and

told her to kiss him. Id. at 13. Child testified that she said no, backed away,

and hid under the blankets. Id. When Child exited the room to play outside

with her brother, Stepfather grabbed her buttocks. Id. Child testified that

she reported this when Mother awoke, but Mother “just left it go again.” Id.

at 13-14.

      Child testified that the third incident occurred during the summer prior

to seventh grade while she was alone with Stepfather as he was driving his

work truck. Id. at 14, 24. Stepfather put a five dollar bill down Child’s pants

and a ten dollar bill in her bra while inappropriately touching her in both

places, rubbing and touching both inside and outside of her body.          Id. at

14-15. Child told Stepfather to stop but could not otherwise leave the moving

vehicle. Id. at 15. Child testified that Stepfather then pulled his penis through

the hole of his pants and grabbed her hand to touch his penis while stating

“come on, you know you like it.” Id. at 15-16. Child said no and pulled her

hand back without touching him. Id. at 16. Stepfather then offered to pay

Child 20 dollars to have sexual intercourse with him, saying, “we won’t tell

your mom and we’ll just tell her we’re late.” Id. at 16-17. When Child denied


                                      -4-
J-A02010-22


Stepfather, he threatened that if she did not kiss him, he would tell Mother.

Id. at 17. Child testified that she responded, “go right ahead, maybe she will

believe me,” and explained she was referencing Mother calling her a liar or

denying her accusations every time Child disclosed the incidents.          Id. at

17-18.

      Child testified that she reported this incident to her Mother directly after

getting out of the truck with Stepfather. Id. at 18. Mother immediately called

Child a liar. Id. Once they returned home, Mother called Child a “slut” and

asked where the money was. Id. Child testified that Mother never believed

her disclosures: “No, she has always called me a liar or tried to convince me

that it did not happen.” Id. Child further explained that despite each report

to her Mother, Mother never took steps to protect her from Stepfather;

instead, “all things remained the same,” and Child was “still left under

[Stepfather’s] watch.” Id. at 21.

      Next, BCCYF caseworker, Kendra Wheelden, testified.         Ms. Wheelden

conducted the child abuse investigation after Child’s removal from the home

on August 6, 2019. Id. at 33. She attended Child’s forensic interview at the

Child Advocate Center on August 7, 2019, and met with Child a few times at

her foster home. Id. at 34. Ms. Wheelden testified that Child’s testimony at

the hearing was consistent with her disclosures at the interview and

throughout Ms. Wheelden’s investigation.       Id.   Her investigation included

Child’s interview, and interviews with Mother and Stepfather, where the


                                      -5-
J-A02010-22


conversation “really was not very productive” because Mother was yelling and

screaming, or else refused to talk with caseworkers.6        Id. at 34-35.     The

evidence Ms. Wheelden relied upon during her investigation included the

following:

       [The e]vidence was [Child’s] consistent story. Across multiple
       times her story did not change with what happened. There was
       an active criminal investigation as well. That is still pending.
       There was also a journal that [Child] spoke about writing down
       accounts of what had happened and [Altoona Police Department]
       was able to secure that and confirm that it existed[. T]here were
       details listed in the journal as well. So with all of that[,] we were
       able to say that we could indicate[] that for child abuse.

Id. at 35.

       Ms. Wheelden testified that on October 4, 2019, the investigation

concluded and the case was marked “indicated.”           Id. at 38.    Regarding

Stepfather, all of the indications were for sexual abuse of a child “by

commission for aggravated indecent assault, indecent assault, indecent

exposure, unlawful contact with a minor, and influencing, using, persuading,

enticing or inducing a child to engage in or assist another individual.” Id. at

35-36. Mother was indicated “for omission because we were able to determine

through [Child’s] stories that she had told her mother multiple times about



____________________________________________


6 At a prior shelter care hearing, Ms. Wheelden testified that upon addressing
the allegations with Mother and Stepfather, Mother “got very hostile and threw
a fan at the caseworker,” claimed the allegations were untrue, requested Child
be placed out of the home, and “the only thing that they would allow the
caseworker to take was [Child’s] medication; not any clothing or anything
else.” N.T. Shelter Care Hearing, 8/9/19, at 3, 5.

                                           -6-
J-A02010-22


the abuse.    [Mother] did not do anything to protect her and the abuse

continued to occur.” Id. at 36. Thus, Mother was indicated for omissions for

the same categories as Stepfather: aggravated indecent assault, indecent

assault, indecent exposure, unlawful contact with a minor, and influencing,

using, persuading, inducing, or enticing a child to engage in or assist another

individual. Id. at 37.

      When asked if Mother ever explained the basis for her disbelief, Ms.

Wheelden testified that Mother stated “that [Child] was disobedient. She had

said that [Child] lies. She indicated that [Child] had very poor hygiene and

was dirty[,] so [Stepfather] would not want to touch her[. S]he also indicated

that [Stepfather] does not even touch [Mother] so he would not be touching

her daughter.” Id. at 36-37. Ms. Wheelden testified that she did not believe

Mother’s explanations were credible. Id. at 37.

      Lastly, Ms. Wheelden explained that she did not have Child evaluated

by a doctor during her investigation because “when sexual abuse is reported[,]

there’s a [72] hour window from when evidence can be collected[. S]he was

not indicating that anything had happened in recent weeks to indicate the

need to be seen [by] a doctor.” Id. at 40-41.

      After BCCYF rested, the trial court offered Mother and Stepfather the

opportunity to testify or present witnesses and evidence.       Id. at 44-47.

Mother declined. Id. at 44. Stepfather briefly testified that Child has made

different allegations against him “eighteen, twenty times” in the past, and


                                     -7-
J-A02010-22


stated “I didn’t do it.” Id. at 46. Despite insinuating the existence of potential

witnesses, Stepfather declined to present any other testimony or evidence.

Id. at 46-48. The trial court then closed the evidentiary record after again

verifying that no party desired to present further testimony or evidence. Id.

at 48.

         After the hearing, the trial court directed BCCYF, and offered all other

parties the opportunity, to file proposed findings of fact and conclusions of

law.     See Trial Court Order, 12/9/20; Trial Court Order, 3/31/21.       BCCYF

timely complied. Stepfather filed an untimely memorandum of law on April

22, 2021. Mother did not file any memoranda.

         On April 29, 2021, the trial court granted the petition for a finding of

child abuse, changing Child’s “indicated” abuse status to “founded” due to

Stepfather’s affirmative actions and Mother’s failure to act, “which caused

[Child] to suffer sexual abuse, more specifically, aggravated indecent assault;

causing sexual abuse to children by employing, using, persuading, inducing,

enticing; indecent assault, indecent exposure; and unlawful contact with a

minor.” Trial Court Opinion, 4/29/21. This appeal followed.7

____________________________________________


7 Mother filed a notice of appeal on June 1, 2021. Although Mother failed to
contemporaneously file a concise statement of errors complained of on appeal
pursuant to Pa.R.A.P. 905(a)(2) and 1925(a)(2)(i), and failed to timely comply
with a June 8, 2021 order to file a concise statement, we note that Mother
eventually filed a concise statement on June 28, 2021, which the trial court
then addressed in its Rule 1925(a) opinion. In light of Mother’s eventual
compliance, the lack of prejudice, and the substantial rights at stake, we



                                           -8-
J-A02010-22


       On appeal, Mother presents the following issues for our review:

       1. Whether the trial court erred in relying upon a “substantial
       evidence” standard of proof[?].

       2. Whether the trial court erred in finding that sufficient evidence
       existed to support a finding of abuse against [Mother?]

Mother’s Brief at 4.

       Preliminarily, we note that Mother failed to preserve her first claim,

which challenges the evidentiary standard employed by the trial court, as she

did not include it within her Rule 1925(b) concise statement. Consequently,

Mother waived this claim.          See T.M.W. v. N.J.W., 227 A.3d 940, 947

(Pa. Super. 2020) (failure to include an issue in a Rule 1925(b) statement

“waives that issue for purposes of appellate review.”).         Notwithstanding

waiver, Mother’s issue warrants no relief.       Here, the trial court did not

expressly reference the standard it employed in its order entered on April 29,

2021 or in its opinion issued on July 7, 2021. Therefore, we presume the

court applied the proper legal standards. See Commonwealth v. Hunter,

554 A.2d 550, 558 (Pa. Super. 1989) (concluding that, where a trial court sits

as fact-finder, “we will presume that the [trial] court applied proper legal

____________________________________________


decline to dismiss Mother’s appeal. See In re K.T.E.L., 983 A.2d 745,
747-748 (Pa. Super. 2009) (noting that the failure to file a contemporaneous
concise statement with the notice of appeal “will result in a defective notice of
appeal” where waiver will be decided on a case-by-case basis, and declining
to find waiver where the appellant eventually complied and other parties were
not prejudiced). The trial court complied with Pa.R.A.P. 1925(a).




                                           -9-
J-A02010-22


standards.”). Moreover, as discussed below, the trial court’s determination is

supported under the applicable clear and convincing evidentiary standard. 8

       Within her remaining claim, Mother asserts that there was insufficient

evidence to support the trial court’s finding of sexual abuse against Mother.

       We review a dependency court order for an abuse of discretion.
       We accept the trial court’s credibility determinations and findings
       of fact so long as we find support for them in the record[,
       h]owever, we need not accept the [trial] court’s inferences or
       conclusions of law.

       The trial court is free to believe all, part, or none of the evidence
       presented and is likewise free to make all credibility
       determinations and resolve conflicts in the evidence.             The
       admission of evidence is within the purview of the trial court’s
       discretion.

       While dependency proceedings are governed by the Juvenile Act,
       42 Pa.C.S.A. §§ 6301-6375, the [Child Protective Services Law
       (“CPSL”), 23 Pa.C.S.A. §§ 6301-6387,] controls determinations
       regarding findings of child abuse, which the [trial court] must find
       by clear and convincing evidence.         As the Supreme Court
       explained … “as part of a dependency adjudication, a [trial] court
       may find a parent to be the perpetrator of child abuse as defined
       by the CPSL.”

       To justify a finding of child abuse under section 6303(b.1) of the
       CPSL, a court must determine, among other possibilities, that
____________________________________________


8 Within its filings with the trial and appellate courts, BCCYF appears to
conflate the evidentiary standards governing agency decision-making and
judicial adjudications.   Compare 23 Pa.C.S.A. § 6303(a) (agency may
administratively enter an “indicated report” of child abuse under a substantial
evidence standard), and J.F. v. Department of Human Services, 245 A.3d
658, 667 (Pa. 2021) (noting that the standard of review for appeals from
agency decisions is, inter alia, whether the findings of fact are supported by
substantial evidence), with Interest of J.M., 166 A.3d 408, 421-422
(Pa. Super. 2017) (determining that, though a finding of child abuse is not
conditioned upon a finding of dependency, child abuse must still be proven by
clear and convincing evidence in a judicial adjudication).


                                          - 10 -
J-A02010-22


      clear and convincing evidence supports a finding that a child was
      sexually abused, or put at risk of such abuse, through any failure
      to act.

Interest of S.C., 230 A.3d 446, 450-451 (Pa. Super. 2020) (citations and

quotations omitted; paragraphing edited).      Clear and convincing evidence

“requires that a finding be based on testimony by credible witnesses who

clearly relate facts that are so clear, direct, weighty, and convincing as to

enable the trier of fact to come to a clear conviction, without hesitancy, of the

truth of the precise facts in issue.” J.M., 166 A.3d at 427 (quotation omitted).

While a finding of abuse must be supported by clear and convincing evidence,

a trial court’s “findings as to the identity of the abusers need only be

established by prima facie evidence[.]” Interest of H.Y., 233 A.3d 923, 928

(Pa. Super. 2020), quoting In re C.R.S., 696 A.2d 840, 843 (Pa. Super.

1997).

      A trial court may find child abuse where an individual causes sexual

abuse or exploitation of a child through any act or failure to act, or creates a

likelihood of sexual abuse or exploitation of a child through any act or failure

to act. 23 Pa.C.S.A. §§ 6303(b.1)(4) and (6). The CPSL defines “sexual abuse

or exploitation” as any of the following:

      (1) The employment, use, persuasion, inducement, enticement or
      coercion of a child to engage in or assist another individual to
      engage in sexually explicit conduct, which includes, but is not
      limited to, the following:

         (i) Looking at the sexual or other intimate parts of a child or
         another individual for the purpose of arousing or gratifying
         sexual desire in any individual.


                                     - 11 -
J-A02010-22


          (ii) Participating in sexually explicit conversation either in
          person, by telephone, by computer or by a computer-aided
          device for the purpose of sexual stimulation or gratification of
          any individual.

          (iii) Actual or simulated sexual activity or nudity for the purpose
          of sexual stimulation or gratification of any individual.

          (iv) Actual or simulated sexual activity for the purpose of
          producing    visual  depiction,   including   photographing,
          videotaping, computer depicting or filming.

      This paragraph does not include consensual activities between a
      child who is 14 years of age or older and another person who is
      14 years of age or older and whose age is within four years of the
      child’s age.

23 Pa.C.S.A. § 6303(a)(1).         Moreover, the definition includes offenses

committed against a child, including, inter alia, aggravated indecent assault,

indecent assault, indecent exposure, and unlawful contact with a minor, as

those offenses are defined within the Crimes Code.                23 Pa.C.S.A. at

§ 6303(a)(2).

      Mother argues that there was insufficient evidence to support the trial

court’s finding of child abuse against Mother because it relied solely upon

Child’s testimony. Mother’s Brief at 8. In her view, the finding was improper

because “the testimony represented a fairly strong mistrust between [Mother]

and [Child].” Id. at 9. Thus, “[a]bsent any physical evidence of injury or

trauma, or even external sources to corroborate the allegation,” the trial

court’s “blind acceptance of [Child’s] claims, through the lens of a relationship

tainted   by    potentially   well-rooted   skepticism,   could   result   in   dire

consequences.” Id.


                                      - 12 -
J-A02010-22


       Here, the trial court credited Child’s testimony “in all respects,” and

found her testimony sufficient to support its finding of child abuse. Trial Court

Opinion, 7/7/21, at 3.

       Specifically, Child testified that Stepfather penetrated her vagina
       with his fingers on two separate occasions without her consent.
       Child also testified to other incidents where Stepfather requested
       that she kiss him and that he touched private areas of her body.
       Child also testified that Stepfather forced Child to grab his penis
       and attempted to elicit Child’s consent to have sexual intercourse
       with him for money. In addition to the numerous credible
       allegations testified to by Child, she also testified that she
       informed Mother of each of the incidents. Mother brushed off the
       original incident as a dream and essentially blamed her for other
       incidents. Mother took no steps to inquire further into the
       allegations nor did she have any further conversations with Child
       to determine the exact facts. As a result, Child was subject to
       further abuse by Stepfather.

Id. at 3-4.9

       After a careful review of the evidence, we find sufficient, clear and

convincing evidence in the record for the trial court to reach its conclusions in

the April 29, 2021 order. There was sufficient evidence from which the trial

court could have properly concluded that Stepfather perpetrated sexual abuse

upon Child, and that Mother was also a perpetrator of sexual abuse upon Child

by creating the likelihood of sexual abuse or exploitation through her failure

to act and protect Child pursuant to 23 Pa.C.S.A. §§ 6303(b.1)(4) and (6),

despite Child’s multiple disclosures.          Child testified about three separate



____________________________________________


9To protect the identities of Child and the parties, we replaced their names
with “Stepfather,” “Mother,” and “Child” within the trial court opinion.

                                          - 13 -
J-A02010-22


incidents whereby Stepfather penetrated her vagina with his fingers, fondled

her breasts, directed that she kiss him, grabbed her buttocks, and solicited

sexual intercourse for money. Child testified that she disclosed these incidents

to Mother, however Mother brushed off Child’s statements as bad dreams or

lies, called Child a slut, and demanded further proof.       With each incident,

Mother’s failure to investigate Child’s allegations or create a separation

between Child and Stepfather created a likelihood that Child would suffer

further sexual abuse or exploitation by Stepfather. Ms. Wheelden testified

that Child’s allegations and version of events remained consistent throughout

the BCCYF child abuse investigation and in her testimony at trial. Therefore,

the record supports the trial court’s findings.

      Mother’s argument that the trial court erred in relying solely upon Child’s

testimony is unavailing.        Pennsylvania law is clear that a victim’s

uncorroborated testimony to sexual offenses committed upon her is sufficient

in-and-of itself. See, e.g., Commonwealth v. Trippett, 932 A.2d 188, 201

(Pa. Super. 2007) (“the uncorroborated testimony of a sexual assault victim,

if believed by the trier of fact, is sufficient to convict a defendant”). The trial

court found Child credible, and we will not upset this finding on appeal.

Interest of L.V., 209 A.3d 399, 314 (Pa. Super. 2019) (“We are required to

defer to a trial court’s credibility findings if they are supported by the

evidence.”). Moreover, the record belies Mother’s assertion that the testimony

demonstrates her “fairly strong mistrust” of Child through “well-rooted


                                      - 14 -
J-A02010-22


skepticism.”   The credited testimony revealed Mother’s disregard for, and

careless rejection of, Child’s disclosures without any personal investigation.

Mother declined to present any evidence at the hearing to dispute the

allegations in BCCYF’s petition or Child’s testimony.   Instead, Mother was

noncompliant and even combative during BCCYF’s investigation.

      After careful review, we conclude that the trial court did not abuse its

discretion in finding that Mother perpetrated child abuse against Child,

specifically sexual abuse or exploitation, through her acts or failure to act.

Accordingly, we affirm the April 29, 2021 order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/2022




                                    - 15 -